Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 11, 12, 13, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Kim (Pub. No. US 2016/0085571).
Claim 1, 11, 12, Ahmed teaches “a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor ([Fig.2] processor, memory), result in operations comprising: determining a processing threshold and/or a memory storage threshold of a database system has been satisfied ([0052] The decision maker 245 determines when and how to adjust a container, application, or VM hosting the container running the application. The decision maker 245 considers the confidence intervals and forecasts from the forecaster 240. Based on these forecast, the decision maker 245 identifies applications, VMs, or containers it can be scale up, scale down, shutdown, or open to keep the application running according to its SLA (e.g., optimize cost). [0019] In some implementations, after receiving 200 data points for container usage, the AI algorithms can output confidence values of 80% or more. This 200 data points or 80% confidence value is considered a threshold value that the computing platform can use to decide to scale up, scale down, or move a container.), the database system comprised in a cloud infrastructure, including a plurality of virtual machines and a plurality of containers deployed on the plurality of virtual machines ([Fig. 1] VMs 111, Containers 112, system 100 [0030] FIG. 1 illustrates a schematic overview of a cloud computing environment 100. The cloud computing environment 100 includes a computing platform 105, clusters 110a-c, and a network 115. [0034] In some implementations, the application 113 is divided into services (i.e. “database system”), where each service runs a process and manages its own database.), the database system having a topology that provides the plurality of virtual machines hosting the plurality of containers ([0045] The cluster scanner 225 is a module that can scan a cluster to determine the structure of cluster. [Figure 1, 0030] topology of system ); requesting, to the cloud infrastructure and in response to the determining of the processing threshold, provisioning of a virtual machine to the database system ([0068] Additionally, the computing platform 105 can determine whether a change is permanent or temporary. For example, if the cost of opening a new VM or new container is high, the computing platform can determine to open the new container or new VM to cover a short period of high demand and then shut down or close the new container or VM.);  obtaining information regarding the topology and a performance of at least one database instance of the database system ([Fig. 3, 305] receiving cluster structure data  [0011] The disclosed technology includes a computing platform that manages a container running an application or a VM hosting the container. The computing platform can manage the container or the VM based on several factors such as a service level agreement (SLA), usage parameters (e.g., container processor usage, container memory usage, container input/output usage), and a key performance indicator ( KPI) of an application running on the container (e.g., latency, error rate). The KPI can also be referred to as a "performance indicator" that includes the performance of a container or an application running on the container. [0070] The process 300 can be repeated or some operations can be repeated. For example, the computing platform 105 can repeat the receiving performance 310 after it has sent the control instructions. In some implementations, the computing platform 105 runs the process 300 continuously as an application, containers, VMs, and other services are added to a network.); wherein the first container is deployed to at least one of the plurality of virtual machines ([Fig. 1] contains deployed to VMs): determining, using at least the information including the memory size and the memory latency the virtual machine ([0011] The disclosed technology includes a computing platform that manages a container running an application or a VM hosting the container. The computing platform can manage the container or the VM based on several factors such as a service level agreement (SLA), usage parameters (e.g., container processor usage, container memory usage, container input/output usage), and a key performance indicator (KPI) of an application running on the container (e.g., latency, error rate).) and the ([Fig. 1] container comprising application); and wherein the information regarding the topology is obtained from a first container running at least one bench marking test ([0025] the computing platform reads metrics at an OS level of a container and thus does not need to know the programming language for the application running on the container or specific information about the container. [0045] The cluster scanner 225 is a module that can scan a cluster to determine the structure of cluster. The cluster scanner 225 can exist on the computing platform 105 entirely or it can exist on a cluster (the dashed lines around the cluster scanner 225 are used to emphasis this feature). For example, the computing platform 105 can transmit the cluster scanner 225 to a new network or system of VMs hosting containers. The cluster scanner 225 can scan the cluster for existing namespaces or pods. The cluster scanner 225 can create structures at a “regional cluster”, at the client's cluster, to push containers metrics to the cluster database 250 or computing platform 105. In some implementations, the cluster scanner 225 exists on both the computing platform 105 and the cluster it intends to scan. A user can install the cluster scanner 225 locally. In some implementations, the cluster scanner operates at the OS level only (i.e. container running at least one benchmarking test) deploying the second container on the determined virtual machine and the determined ([0053] The decision maker 245 can transmit control instructions to a cluster that cause a container within a VM to increase its memory or processing power (e.g., scale up). In other implementations, the decision maker 245 transmits control instructions that cause the container to scale down by decreasing its memory or processing power. The control instructions can also cause a container to move from a first VM to a second VM. [0031] As an example, the computing platform 105 can send instructions to the clusters 110a-c that cause a container to increase its memory, decrease its memory, shutdown, or move to a different host VM (i.e. Node). [0053] For example, if the forecaster 240 determines that a container needs to scale up to a size that is too large for a VM, the decision maker 245 can send instructions to a cluster hosting a container that a new VM needs to be opened to host the container or the container needs to be moved to a VM that has the appropriate resources for the container to run at an improved (e.g., optimal) rate.)”.
However, Ahmed may not explicitly teach the scanner obtaining information related to the newly added limitations.
Kim teaches collecting Numa node and memory information such that further teaches performance indicators of Ahmed comprising “such that the first container obtains a memory size of a local memory of a NUMA node and memory latency between the NUMA node and a remote memory at a neighboring NUMA node ([0044] FIG. 6A is a flow chart of an exemplary method performed by a memory cost estimator to determine the expected memory access cost value for various nodes. While method 600 is described with reference to execution by a memory cost estimator, it is contemplated that method 600 may be performed by any computing device. The memory cost estimator utilizes the inter-node and intra-node latency, and the per-node working set size to determine the memory access cost value of each NUMA node 304 (e.g., see Equation (2) below). The memory access latency between two NUMA nodes 304 is measured at boot time, for example, by running a tight loop that accesses memory 104 on different NUMA nodes 304. When referring to the memory access latency when a CPU accesses its local memory 104, the term “intra-node memory access latency” is used. When referring to the memory access latency when a CPU accesses memory 104 on a remote NUMA node 304, the term “inter-node memory access latency” is used. In other examples, because the latency may vary depending on the system load, the accuracy of the operations is improved by re-measuring the inter-node and intra-node memory access latency. Alternatively or in addition, either or both of these values may be read from a system locality information table (SLIT). [0045] For optimum results from the present system, the working set size, W.sub.k, where k is the NUMA node 304 being evaluated, of each NUMA node 304 is estimated or calculated, individually. The total working set size, W.sub.Total, of all of the memory 104 associated with the NUMA client of the vCPU under investigation is also calculated by summing the working set size across all NUMA nodes 304, as shown in Equation (1) below.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kim with the teachings of Ahmed in order to provide a system that teaches utilizing information pertaining to Numa nodes and memory. The motivation for applying Kim teaching with Ahmed teaching is to provide a system that allows for utilizing additional information as to determine when to migrate. Ahmed, Kim are analogous art directed towards allocation of resources. Together Ahmed, Kim teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kim with the teachings of Ahmed by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Kim teaches “the system of claim 1, wherein the NUMA topology comprises one or more NUMA nodes, the one or more NUMA nodes comprising a central processing unit (CPU) core and at least one memory ([0032] A plurality of cores 312 is within each NUMA node 304. The cores 312, along with features such as shared last level cache, make up the processor 102 on the NUMA node 304.).”.
Claim 5, the combination teaches the claim, wherein Ahmed teaches “the system of claim 3, wherein the information further comprises a total number of database instances per virtual machine ([0023] The cluster scanner can determine information about the clusters such as structure, number of VMs or containers, names of VMs and containers, and parameters associated with the VMs or containers (e.g., applications running, CPU usage, memory, input/output (I/O) usage).)”.
Claim 13, the combination teaches the claim, wherein Ahmed teaches “the system of claim 1, wherein in response to the provisioning of the virtual machine to the database system, the first container that runs the at least one benchmarking test is deployed to the at least one of the plurality of virtual machines ([0053] The decision maker 245 can transmit control instructions to a cluster that cause a container within a VM to increase its memory or processing power (e.g., scale up). In other implementations, the decision maker 245 transmits control instructions that cause the container to scale down by decreasing its memory or processing power. The control instructions can also cause a container to move from a first VM to a second VM. [0031] As an example, the computing platform 105 can send instructions to the clusters 110a-c that cause a container to increase its memory, decrease its memory, shutdown, or move to a different host VM (i.e. Node). [0053] For example, if the forecaster 240 determines that a container needs to scale up to a size that is too large for a VM, the decision maker 245 can send instructions to a cluster hosting a container that a new VM needs to be opened to host the container or the container needs to be moved to a VM that has the appropriate resources for the container to run at an improved (e.g., optimal) rate.)”.
Claim 14, The method of claim 11, wherein in response to the provisioning of the virtual machine to the database system, the first container that runs the at least one benchmarking test is deployed to the at least one of the plurality of virtual machines” is similar to claim 13 and therefore rejected with the same references and citations.
Claims 2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Kim in view of Zu (Pub. No. US 2021/0117220) 
Claim 2, the combination may not explicitly teach the claim.
Zu teaches “the system of claim 1, wherein the operations further comprise: storing in response to the obtaining, metadata comprising the NUMA topology and database resource mapping information ([0124] After the cloud unified interface issues an instruction to create the container, the unified resource scheduling coordinator receives the instruction and acquires the requirements of the container, that is, 2 CPUs, 16G memory, 10G hard disk with the type of volume, connection network net1. The coordinator screens according to the information to find that the computing node 1 meets the requirements, and packages the information of the computing node 1 and the information of the container and transmits them to the container management module. [Fig. 12, 13] resource mapping information); receiving a request for services, the request comprising a requirement of the second container ([0059] In an embodiment, the unified resource scheduling coordinator, after receiving resource consumption information transmitted from the container management module, updates information of resources in the resource pool, and notifies resource consumption condition of the container to the virtual machine management module. The virtual machine management module, after receiving the information, records the resource consumption condition. Similarly, the unified resource scheduling coordinator, after receiving resource consumption information transmitted from the virtual machine management module, updates information of resources in the resource pool, and notifies resource consumption condition of the virtual machine to the container management module. The container management module, after receiving the information, records the resource consumption condition.); and querying, in response to the receiving, the metadata from the database, wherein deploying the second container comprises allocating a CPU resource and a memory resource to the second container, and wherein the determining the virtual machine is in response to the querying ([0086] S4: On the physical node, a NUMA node described in step S3 of determining whether the physical node meets the requirements is found. Since the container requires i vcpus and kG memory, so i vcpus are randomly selected from available CPU numbers of the NUMA node and kG memory is selected from available memory of the NUMA node, and the i vcpus and the kG memory are assigned to the container by invoking the docker API.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zu with the teachings of Ahmed, Kim in order to provide a system that teaches utilizing information pertaining to Numa nodes. The motivation for applying Zu teaching with Ahmed, Kim teaching is to provide a system that allows for utilizing additional information as to determine when to migrate. Ahmed, Kim, Zu are analogous art directed towards allocation of resources. Together Ahmed, Kim, Zu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zu with the teachings of Ahmed, Kim by known methods and gained expected results. 
Claim 6, the combination teaches the claim, wherein Zu teaches “the system of claim 5, wherein each database instance is mapped to specific CPU cores and a specific NUMA node ([0068] FIG. 4 is a flowchart showing a nearby window query method according to an embodiment of the present disclosure. Physical nodes are stored in a form of a linear list. Each physical node has a unique number in the list. The physical node includes one or more NUMA nodes and available disk capacity. The NUMA node includes information of computing resources such as the number of CPUs and memories or the like available for the node.)”.
Rational to claim 2 is applied here.
Claim 7, the combination teaches the claim, wherein Zu teaches “the system of claim 1, wherein the information further comprises a number of containers hosted on the plurality of virtual machines ([0127] Assuming that compute node 1 has two NUMA nodes, namely NUMA node 0 and NUMA node 1, each of which has 4 CPUs and 32G memory, and available disk space is 60G, the number of available CPUs of NUMA node 0 is 3 and its available memory is 18G, and the number of available CPUs of NUMA node 1 is 2 and its available memory is 16G. There is a container and a virtual machine on the computing node 1, and the container is allocated with computing resources from NUMA node 0, and its resource utilization mode is the dedicated mode. The virtual machine is allocated with computing resources from NUMA node 1, and its resource utilization mode is the shared mode. The computing node 2 has two NUMA nodes, namely NUMA node 0 and NUMA node 1, each of which has 4 CPUs and 32G memory, and the available disk space is 100G. There are currently no containers or virtual machines. The virtual machine to be created requires 3 CPUs, 40G memory, and 40G local disk, and its computing resource utilization mode is the shared mode, and its connection network is net1.)”.
Rational to claim 2 is applied here.
Claim 8, the combination teaches the claim, wherein Zu teaches “the system of claim 3, wherein the information further comprises a number of NUMA nodes, CPU core indexes per NUMA node, a memory size per NUMA node, a list of neighbor NUMA nodes, a list of remote NUMA nodes ([0120] For example, on computing node 1, NUMA node 1 and NUMA node 2 are running containers/virtual machines in the dedicated mode. The number of available CPUs on NUMA node 1 is 2, available memory is 2G, and the number of available CPUs on NUMA node 2 is 2 and available memory is 4G. Now it is necessary to create a container in the shared mode, which requires 4 CPUs and 4G of memory. Assuming that no computing node meeting the requirements is found through the nearest window query method, the computing nodes are traversed again, and the number of available CPUs and the total amount of memories on the NUMA nodes in the dedicated mode are statistically determined. It is found that the total number of available CPUs of NUMA node 1 and NUMA node 2 on the computing node 1 is 4, and the total amount of available memories is 6G, which meets the requirements of the container. It is considered that the computing node 1 meets the requirements, and the container is allocated to the computing node 1 to attain resource allocation. After the allocation, NUMA node 1 provides 2 CPUs for the container, and NUMA node 2 provides 2 CPUs and 4G of memory for the container, thereby the fragmentation space is reduced.)., and a memory bandwidth (Ahmed [0029] KPIs or performance indicators are generally values that a computer can use to determine the performance of a computer, VM, container, or application. KPIs can be latency, bandwidth, throughput, packet loss, frequency of errors, error rate, number of errors detected, searched files per unit of time (e.g., second or minute),)”.
Rational to claim 1 is applied here.
Claim 9, the combination teaches the claim, wherein Zu teaches “the system of claim 2, wherein the metadata comprises a NUMA topology, a database cloud unit to resource mapping and performance indicates at least ([0124] After the cloud unified interface issues an instruction to create the container, the unified resource scheduling coordinator receives the instruction and acquires the requirements of the container, that is, 2 CPUs, 16G memory, 10G hard disk with the type of volume, connection network net1. The coordinator screens according to the information to find that the computing node 1 meets the requirements, and packages the information of the computing node 1 and the information of the container and transmits them to the container management module. [Fig. 12, 13] resource mapping information, and a virtual machine usage (Ahmed [0029] KPIs or performance indicators are generally values that a computer can use to determine the performance of a computer, VM, container, or application. KPIs can be latency, bandwidth, throughput, packet loss, frequency of errors, error rate, number of errors detected, searched files per unit of time (e.g., second or minute)”.
Rational to claim 2 is applied here.
Claim 10, the combination teaches the claim, wherein Zu teaches “the system of claim 2, wherein the requirement of the second container comprises a memory size of the second container ([0120] For example, on computing node 1, NUMA node 1 and NUMA node 2 are running containers/virtual machines in the dedicated mode. The number of available CPUs on NUMA node 1 is 2, available memory is 2G, and the number of available CPUs on NUMA node 2 is 2 and available memory is 4G. Now it is necessary to create a container in the shared mode, which requires 4 CPUs and 4G of memory. Assuming that no computing node meeting the requirements is found through the nearest window query method, the computing nodes are traversed again, and the number of available CPUs and the total amount of memories on the NUMA nodes in the dedicated mode are statistically determined. It is found that the total number of available CPUs of NUMA node 1 and NUMA node 2 on the computing node 1 is 4, and the total amount of available memories is 6G, which meets the requirements of the container. It is considered that the computing node 1 meets the requirements, and the container is allocated to the computing node 1 to attain resource allocation. After the allocation, NUMA node 1 provides 2 CPUs for the container, and NUMA node 2 provides 2 CPUs and 4G of memory for the container, thereby the fragmentation space is reduced.)”.
Rational to claim 2 is applied here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199